Wheeler, D. J.
This cause was discontinued by the orator with costs to the defendant. The clerk in taxing costs refused to tax a doeket fee of $20, and for the answer; and the defendant appeals from this taxation. The discontinuance was the voluntary act of the party. There was no hearing and decision of the court; therefore no docket fee is provided for by the statute. No costs for the answer itself are provided for, and none ^re taxable for it. The copies of an answer required by the rules to be furnished are taxable. The making the answer is an incident to the appearance, and no statute makes any allowance for it. The rule (equity rule 25) in regard to it is a limitation without anything to operate upon, as the statutes and rules now stand.